DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 06/16/17 and 02/14/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 51 is objected to because of the following informalities:  
Claim 51 recites “outer housing parts” and the Examiner suggest amending the aforementioned recitation to “outer housing part”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41, there is lack of antecedent basis for “the plunger holder side” and For examination purposes the aforementioned recitations have been interpreted as “the plunger holder” and “the actuation element.”
Regarding claim 41, the recitation “by means of which gearing the plunger holder can be driven” is indefinite because it is not clear what is meant by “by means of which gearing . . .”  For examination purposes the aforementioned recitation has been interpreted as “by means of which the plunger holder can be driven.”
Regarding claim 42, there is lack of antecedent basis for “the two outer housings parts.”   For examination purposes the aforementioned recitation has been interpreted as “the first outer housing and the second outer housing”
Regarding claim 44, there is lack of antecedent basis for “the two housings parts.”   For examination purposes the aforementioned recitation has been interpreted as “the first outer housing and the second outer housing”
Regarding claim 49, there is lack of antecedent basis for “counter-coupler” and the Examiner suggest amending the aforementioned recitation to “the counter-coupler”
Regarding claim 49, there is lack of antecedent basis for “the injection direction” and the Examiner suggest amending the aforementioned recitation to “an injection direction.”
Regarding claim 49, the recitation “positively engaged in and counter to the injection direction” is indefinite because it is not clear what is meant by counter to the injection direction.  Does this mean that engagement is counter to the injection direction and so how is the engagement defined such that it has a specific direction?  For examination purposes the aforementioned recitation has been interpreted as “positively engaged when in an injection direction.”
Regarding claim 52, there is lack of antecedent basis for “the two housings parts.”   For examination purposes the aforementioned recitation has been interpreted as “the first outer housing and the second outer housing”
Regarding claim 56, the recitation “to hold the actuation element in an end-position taken up at the end of an injection procedure” is indefinite because it is not clear when is meant by “taken up at the end of an injection procedure.”
Claims 42-60 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
41-43, 45-46, 48-49, 54-55, 57 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (Pub. No. 2006/0258990) in view of Srisathapat et al. (Patent No. 5,954,697).
Regarding claim 41, Weber et al. teaches an injection device (device in Figs. 1-13), comprising: a housing (110, Fig. 1) in which a syringe (100) can be held (see Fig. 1, it should be noted that the syringe is not positively cited), the syringe (100) having an injection needle (108, Fig. 6 and [0098]), a barrel (101, see Fig. 1 and [0107]), a piston (104, Fig. 1 and see [0107]) and a syringe plunger (105, Fig. 1 and see [0107]); a control assembly (114, 116, 118, 120 see Figs. 1 and 4) for the controlled actuation of the syringe during an application procedure (see [0097]-[0098] comprising at least an insertion stroke (H1, Fig. 6 and see [0098]), an injection stroke (H2, Fig. 6 and see [0098]) and a return stroke (H3, Fig. 7 and see [0110]), wherein the control assembly has an actuation element (120, Fig. Figs. 1-2) to be applied by a manual driving force (see [0005] and [0105]); a syringe holder (140, Fig. 1 and [0098]) which can be displaced in relation to the housing (110, see [0105]), and to which the barrel (101) can be fastened (see Fig. 1 illustrating 101 fastened to 140); a plunger holder (150, Fig. 1) which can be displaced in relation to the housing (110, see [0105]), and to which the syringe plunger (105) can be fastened (see Fig. 1 illustrating 105 fastened to 150); and a transmission device (112/113//124/154, Fig. 1) with a gear drive (113) to couple the plunger holder (150) to the actuation element (120, see [0097] where 113 is coupled to 124 and 154 thereby coupling 120 to 150), by means of which gearing the plunger holder (150) can be driven, in accordance with a movement of the actuation element (120) relative to the housing (110, see [0097] and [0104]-[0105]), wherein the transmission device (112/113/124/154) is provided with a coupling device (124/154) between the plunger holder (150) and the actuation element (120) with a coupler (154) (150, and see [0097], [0113] and 35 U.S.C. 112(b) rejection above for interpretation) and counter-coupler (124) on the actuation element side (120, see [0097], [0113] and 35 U.S.C. 112(b) rejection above for interpretation).
Weber et al. does not teach wherein the housing has a first outer housing part and a second outer housing part, which are retained on each other by means of a pivot bearing provided therebetween and are displaceable between an open position in which the syringe holder is accessible and a closed position in which the syringe holder is enclosed, and wherein the counter-coupler on the actuation element side is disconnected in the open position.  However, Srisathapat et al. teaches an injection device (10, Figs. 1-3) having a housing (22/26, Fig. 3) having a first outer housing part (22) and a second outer housing part (26) that are retained on each other by means of a pivot bearing provided therebetween and are displaceable between an open position (see Fig. 3) in which the syringe holder (24, Fig. 3) is accessible and a closed position (see Fig. 2) in which the syringe holder (24) is enclosed (see Fig. 2 and Col. 3, lines 37-49).
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the device taught by Weber by forming the outer housing to be two parts separate parts hingedly and pivotably connected as taught by Srisathapat et al. to permit slide-fit or drop-in placement of a syringe (see Col. 3, lines 38-49).  Further, Weber et al. teaches that the housing can be designed to be hingedly connected (see [0102] of Weber et al.).
The Examiner would like to note that claim 41 is not specific as to what component of the device the counter-coupler is disconnected from in the open position; hence, it is the Examiner’s position that with the modification when the two housing parts are open and prior to the syringe being inserted that element 124 is disconnected from element 100  
(see rejection of claim 41 above, it is the Examiner’s position that with the modification the two outer housing parts are biased against each other when the device transitions from the open to closed position, see Figs. 2-3 of Srisathapat et al. illustrating the first outer housing part 22 and second outer housing part 26 biased against each other).
Regarding claim 43, Weber et al. in view of Srisathapat et al. teaches wherein the second outer housing part can be connected permanently or releasably to the first outer housing part in the closed position (see rejection of claim 41 above, it is the Examiner’s position that with the modification the second outer housing part is releasably connected to the first outer housing part, see Figs. 2-3 of Srisathapat et al. illustrating the second housing part 26 releasably connected to the first outer housing part 22).  
Regarding claim 45, Weber et al. in view of Srisathapat et al. teaches wherein the first outer housing part and the second outer housing part are guided next to each other when pivoting from the open position to the closed position (see rejection of claim 41 above, it is the Examiner’s position that with the modification the first and second outer housing parts are guided next to each other via the hinged/pivot connection when transitioning from the open to closed position, see Figs. 2-3 of Srisathapat et al. illustrating the first 22 and second 26 outer housing parts guided next to each other).  
Regarding claim 46, Weber et al. in view of Srisathapat et al. teaches wherein the pivot bearing forms a defined breaking point (see rejection of claim 41 above, it is the Examiner’s position that with the modification the first and second outer housing parts are hingedly/pivotably connected and the pivot forms a breaking point along the pivot connection, see Figs. 2-3 of Srisathapat et al. illustrating a breaking point between the first 22 and second 26 outer housing parts).  
Regarding claim 48, Weber et al. in view of Srisathapat et al. teaches wherein the syringe holder (140) and the plunger holder (150) are held on the first outer housing part (first part of modified 110) and the actuation element (120) and the gear drive (113) are held on the second outer housing part (second part of modified 110).  It is the Examiner’s position that claim 48 does not recite a specification connection and when the device is assembled all of the components of the device are either directly held on or indirectly held on each other; hence, the plunger holder and syringe holder are indirectly held on the first outer housing part and the actuation element and gear drive are indirectly held on the second outer housing part see Weber et al. Figs. 1-4).  
Regarding claim 49, Weber et al. in view of Srisathapat et al. teaches wherein the coupler (154) on the plunger holder side (150) and counter-coupler (124) on the actuation element side (120), can in the closed position be positively engaged in and counter to the injection direction (see [0097] and [0113], it is the Examiner’s position that all of the components are positively engaged either directly or indirectly during the closed position and 124 and 154 are engaged when the device is in an injection direction, see 35 U.S.C. 112(b) rejection above for interpretation).  
Regarding claim 53, Weber et al. in view of Srisathapat et al. teaches wherein a releasable connecting mechanism (115A/115B/145A/145B/131A/131B, Fig. 5) is arranged between the syringe holder (140) and the plunger holder (150), with a detent element (145A/145B) that can be engaged with a detent holder (115A/115B) in an insertion position and in a return position (see [0106] of Weber et al.).  
(120) is coupled to a damping device (114/119, Fig. 6 and see [0098] of Weber et al.).  
Regarding claim 57, Weber et al. in view of Srisathapat et al. teaches wherein the second outer housing part can be connected permanently or releasably to the first outer housing part in the closed position position (see rejection of claim 41 above, it is the Examiner’s position that with the modification the second outer housing part is releasably connected to the first outer housing part, see Figs. 2-3 of Srisathapat et al. illustrating the second housing part 26 releasably connected to the first outer housing part 22).  
Regarding claim 60, Weber et al. in view of Srisathapat et al. teaches wherein the first outer housing part and the second outer housing part are guided next to each other when pivoting from the open position to the closed position (see rejection of claim 41 above, it is the Examiner’s position that with the modification the first and second outer housing parts are guided next to each other via the hinged/pivot connection when transitioning from the open to closed position, see Figs. 2-3 of Srisathapat et al. illustrating the first 22 and second 26 outer housing parts guided next to each other).  
Claims 44 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (Pub. No. 2006/0258990) in view of Srisathapat et al. (Patent No. 5,954,697) in view of Norman et al. (Pub. No. 2015/0305985).
Regarding claim 44, Weber et al. in view of Srisathapat et al. does not teach wherein an end-stop is formed between the first outer housing part and the second outer housing part, by means of which the two housing parts can be positioned next to each other in the open position.  However, Norman et al. teaches an injection device (14, Fig. 2) having a first outer (36, Fig. 2) and a second outer housing part (38, Fig. 2) pivotably connected (see Fig. 2 and [0034]) wherein an end stop (end-stop see [0034] and Fig. 2 below) is formed between the first outer housing part (36) and the second outer housing part (38), by means of which the two housing parts (36/38, Fig. 2) can be positioned next to each other in the open position (see [0034] and Fig. 4).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Weber et al. in view of Srisathapat et al. by substituting the hinged connected for the hinged connection taught by Norman et al. because Norman et al. teaches that the hinged connection permits the housing to be pivoted with respect to each other between an open and closed position (see [0034]); hence, the modification is a simple modification that would yield the same predictable results.
Examiner’s Annotated Fig. 2
[AltContent: textbox (end stop)][AltContent: arrow]
    PNG
    media_image1.png
    153
    194
    media_image1.png
    Greyscale

Regarding claim 58, Weber et al. in view of Srisathapat et al. does not teach wherein an end-stop is formed between the first outer housing part and the second outer housing part, by means of which the two housing parts can be positioned next to each other in the open position.  However, Norman et al. teaches an injection device (14, Fig. 2) having a first outer housing part (36, Fig. 2) and a second outer housing part (38, Fig. 2) pivotably connected (see Fig. 2 and [0034]) wherein an end stop (end-stop see [0034] and Fig. 2 above) is formed between the first outer housing part (36) and the second outer housing part (38), by means of (36/38, Fig. 2) can be positioned next to each other in the open position (see [0034] and Fig. 4).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Weber et al. in view of Srisathapat et al. by substituting the hinged connected for the hinged connection taught by Norman et al. because Norman et al. teaches that the hinged connection permits the housing to be pivoted with respect to each other between an open and closed position (see [0034]); hence, the modification is a simple modification that would yield the same predictable results.
Regarding claim 59, Weber et al. in view of Srisathapat et al. does not teach wherein an end-stop is formed between the first outer housing part and the second outer housing part, by means of which the two housing parts can be positioned next to each other in the open position.  .  However, Norman et al. teaches an injection device (14, Fig. 2) having a first outer housing part (36, Fig. 2) and a second outer housing part (38, Fig. 2) pivotably connected (see Fig. 2 and [0034]) wherein an end stop (end-stop see [0034] and Fig. 2 above) is formed between the first outer housing part (36) and the second outer housing part (38), by means of which the two housing parts (36/38, Fig. 2) can be positioned next to each other in the open position (see [0034] and Fig. 4).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Weber et al. in view of Srisathapat et al. by substituting the hinged connected for the hinged connection taught by Norman et al. because Norman et al. teaches that the hinged connection permits the housing to be pivoted with respect to each other between an open and closed position (see [0034]); hence, the modification is a simple modification that would yield the same predictable results.
47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (Pub. No. 2006/0258990) in view of Srisathapat et al. (Patent No. 5,954,697) in view of Kosinski et al. (Pub. No. 2011/0009829).
Regarding claim 47, Weber et al. in view of Srisathapat et al. does not teach wherein an actuation lock is provided, which blocks movement of the actuation element in the open position.  However, Kosinski et al. teaches wherein an actuation lock (145/245, Figs, 13-16) is provided, which blocks movement of the actuation element (130, Fig. 1, see [0072] and [0098]).  It should be noted that the claim does not recite a specific type of lock or locking engagement and it is the Examiner’s position that when elements 145 and 24 are directly engage the plunger is locked.  Further, it is the Examiner’s position that the engagement of elements 145 and 245 are permitted when the device is opened and closed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Weber et al. in view of Srisathapat et al. by adding the discs to the plunger and the protrusions to the inner surface of the flange for providing the user the ability to select between pulsatile or continuous and unimpeded movement of the plunger rod within the barrel ([0009]).
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (Pub. No. 2006/0258990) in view of Srisathapat et al. (Patent No. 5,954,697) in view of Nemoto (Pub. No. 2006/0151049).
Regarding claim 50, Weber et al. in view of Srisathapat et al. does not teach wherein an adapter is provided, by which the syringe holder and/or the plunger holder is adaptable to different syringes.  However, Nemoto teaches an injection device (110, Fig. 1) having an adapter (400, Fig. 1) by which a syringe holder (114, Fig. 1) is adaptable to different syringes ([0043], [0057]).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Weber et al. in view of Srisathapat et al. by adding the adapter taught by Nemoto to the syringe holder for accommodating syringes of various sizes (see [0043], [0057], and [0066]).
Claims 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (Pub. No. 2006/0258990) in view of Srisathapat et al. (Patent No. 5,954,697) in view of Bokelman et al. (Pub. No. 2014/0012229).
Regarding claim 51, Weber et al. in view of Srisathapat et al. does not teach wherein and encoder is provided between the outer housing parts and the syringe holder and/or the plunger holder, which defines a starting position in which the housing parts can be moved to the closed position.  However, Bokelman et al. teaches a first outer housing (52, Fig. 2) and a second outer housing (72, Fig. 2) having an encoding means (88/90, Fig. 2 which defines a starting position in which the housing parts can be moved to the closed position (see Fig. 2 and [0060], the Examiner has interpreted “encoding means” in view of the specification as a pin/protrusions that can only be inserted into a particular opening/recess).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Weber et al. in view of Srisathapat et al. by adding the protrusion and recess to the first and second outer housing parts for a latched engagement between the two housing parts ([0060]).
Regarding claim 52, Weber et al. in view of Srisathapat et al. does not teach wherein a safety mechanism is provided between the first outer housing part and the second outer housing part to prevent the two housing parts from opening during operation of the injection device.  However, Bokelman et al. teaches a first outer housing (52, Fig. 2) and a second outer (72, Fig. 2) having a safety mechanism (88/90, Fig. 2) to prevent the housing parts from opening during operation of the injection device (see [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Weber et al. in view of Srisathapat et al. by adding the protrusion and recess to the first and second outer housing parts for a latched engagement between the two housing parts ([0060]).
Allowable Subject Matter
Claims 54 and 56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783